Case 2:14-cv-05924-SIL Document 130 Filed 04/10/19 Page 1 of 2 PageID #: 2298



UNITED STATES DISTRICT COURT                                      CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                      MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                           DATE: 4/10/2019
        U.S. MAGISTRATE JUDGE                                     TIME: 11:00 am

CASE: CV 14-5924(SIL) Hussain v. 661 Northern Blvd., LLC et al

TYPE OF CONFERENCE: MOTION IN LIMINE                       FTR: 11:28-12:09

APPEARANCES:
     For Plaintiff:   Vivianna Morales
                      Louis Pechman
                      Lillian Marquez

      For Defendant: Francis Giambalvo

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐     The court has adopted and So Ordered the joint proposed scheduling order [      ]
      submitted by the parties.

☒     Other: Defendants motion in limine, DE [120], is granted in part and denied in part for
      the reasons set forth on the record.

              The motion to preclude Plaintiffs other than Hussain and Bartunek from testifying
      is denied. The motion is based on two emails that Defendants sent to Plaintiffs
      concerning certain witnesses to which they received no response. While the information
      sought was relevant, this litigation has been pending for five years, the Defendants
      themselves identified these Plaintiffs as individuals having relevant information, and yet
      never noticed their depositions or made a motion to compel. Instead they waited until the
      eve of trial and sought the harshest possible sanction, which the Court concludes in
      inappropriate under the circumstances. On this basis the motion is denied.

            Further, the motion to preclude evidence of damages is denied. The statements of
      damages, previously provided, which the Court notes were based on the documents
      Defendants produced were adequate.

             The motion to preclude evidence of Mario Sbarro's wealth is granted. This
      evidence is irrelevant.

              As to the compilation of damages, the parties are directed to discuss the proposed
      tables and work out any objections Defendants have. The table should be clear that they
      are amounted "claimed" so as to avoid any implication that liability is established or
Case 2:14-cv-05924-SIL Document 130 Filed 04/10/19 Page 2 of 2 PageID #: 2299



       conceded. If an agreement cannot be reached Plaintiffs can attempt to introduce one or
       more tables at trial and the Court will give a ruling.

              As to the newspaper articles, the motion is granted. The articles are hearsay.
       That being said, any photograph, in an of itself can be introduced consistent with the
       applicable rules of evidence.

              DE [126], the motion to extend time to submit the pretrial order, voir dire and the
       proposed jury charge is granted. All pretrial documents will be submitted no later than
       April 17, 2019.

               In terms of trial, six Plaintiffs will be testifying as to liability. These individuals
       will be identified as such in the pretrial order.

COURT APPEARANCES:
The following conference(s) will be held in courtroom 820 of the Central Islip courthouse:

         5/6/2019 at 9:30 am                  : Jury Selection and Trial



                                                       SO ORDERED

                                                       /s/Steven I. Locke
                                                       STEVEN I. LOCKE
                                                       United States Magistrate Judge
